DETAILED ACTION

Response to Amendment
Claims 1-4 and 6-16 are currently pending.  Claim 5 is cancelled.  Claims 7-9 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claims do not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1-4, 6, and 10-16 are rejected under the following 103 rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heusser-Nieweg et al (US 2012/0189917) in view of Hara et al (US 2002/0015885), and further in view of Take et al (JP 2008-300300 A).
Regarding claims 1-4, 6, 15, and 16, Heusser-Nieweg et al discloses a lithium ion battery comprising: a positively charged electrode (cathode) including a cathode active material layer; and a separator (electrolyte layer) provided on the cathode active material layer; wherein the separator includes pores “43” (circular vestige regions); wherein the pores “43” have a diameter of between 0.01 µm and 10 µm (less than 1.3 
However, Heusser-Nieweg et al does not expressly teach an area density of the active material layer that is equal to or larger than about 40 milligrams per square centimeter (claims 1 and 4); wherein the area density of the active material layer is larger than about 40 milligrams per square centimeter (claim 15); wherein the area density of the active material layer is from 40 milligrams per square centimeter to 53 milligrams per square centimeter both inclusive (claim 16).  
Hara et al discloses an element cell (secondary battery) comprising: a positive electrode (cathode) including a positive electrode active material layer, wherein the density (area density) of the positive electrode active material layer is 40 mg/cm2 ([0032,[0036],[0058]-[0061]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Heusser-Nieweg battery to include an area density of the cathode active material layer that is 40 milligrams per square centimeter; and an electrolyte layer that is a gel electrolyte that includes a polymer compound and an electrolytic solution in order to utilize a cathode active material layer that provides improved cell performance and to provide a battery with superior volume upkeep ratio that was free from gas evolution ([0009],[0085]).  In addition, the substitution of one known cathode active material layer for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Heusser-Nieweg/Hara battery to include an area density of the cathode active In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990).  There is no evidence of criticality of the area density of the cathode active material layer.  
However, Heusser-Nieweg et al as modified by Hara et al does not expressly teach a separator, wherein the electrolyte layer is provided between the electrode and the separator; wherein the electrolyte layer is a gel electrolyte including a polymer compound and an electrolytic solution (claims 1 and 4).
Take et al discloses a gel electrolyte (electrolyte layer) that is supported by a porous separator membrane (separator), wherein the gel electrolyte is provided between an electrode and the porous separator membrane, wherein the gel electrolyte includes a solid polymer substance (polymer compound) and a non-aqueous solvent and an electrolyte salt dissolved therein (electrolytic solution) ([0027],[0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Heusser-Nieweg/Hara battery to include a separator, wherein the electrolyte layer is provided between the electrode and the separator; wherein the electrolyte layer is a gel electrolyte including a polymer compound and an electrolytic solution in order to obtain a secondary battery that is excellent, has reduced deposits on the surface of the negative electrode, has high charge/discharge efficiency, has little deterioration in capacity even after repeated charging/discharging, and suppresses deterioration in rate characteristics ([0034]).
.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (WO/2012/098756) using (US 2013/0337298) as an equivalent English translation, in view of Heusser-Nieweg et al (US 2012/0189917), Hara et al (US 2002/0015885), and Take et al (JP 2008-300300 A).
Regarding claims 10 and 13, Iwamura et al discloses a battery pack comprising battery cells “12” (secondary battery); a control member “15” configured to control operation of the battery cells; and a switch member “13” configured to switch the operation of the battery cells according to an instruction of the control member (para. [0003]); and an electric power tool comprising the battery pack (secondary battery); and a high-powered motor (movable section) configured to be supplied with electric power from the battery pack ([0023]).

Heusser-Nieweg et al discloses a lithium ion battery comprising: a positively charged electrode (cathode) including a cathode active material layer; and a separator (electrolyte layer) provided on the cathode active material layer; wherein the separator comprises pores “43” (circular vestige regions) on the surface of the separator that are of essentially cylindrical form, wherein the pores “43” have a diameter of between 0.01 pm and 10 pm (less than 1.3 mm); wherein the pores are clearly visible in the separator under a microscope ([0013]-[0017],[0019], [0022],[0055], [0058] and Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwamura battery pack to include a secondary battery that includes an electrode including an active material layer; and an electrolyte layer provided on the active material layer, the electrolyte layer comprising one or more circular vestige regions that are observed by surface observation of the electrolyte layer on a basis of a microscope, wherein an average diameter of the circular vestige regions is equal to or less than about 1.3 millimeters in order to utilize a battery that has improved electrical properties ([0020]).

Hara et al discloses an element cell (secondary battery) comprising: a positive electrode (cathode) including a positive electrode active material layer; wherein the density (area density) of the positive electrode active material layer is 40 mg/cm2 ([0032,[0036],[0058]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwamura/Heusser-Nieweg battery to include an area density of the cathode active material layer that is 40 milligrams per square centimeter in order to utilize a cathode active material layer that provides improved cell performance and to provide a battery with superior volume upkeep ratio that was free from gas evolution.  In addition, the substitution of one known cathode active material layer for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
However, Iwamura et al as modified by Heusser-Nieweg et al and Hara et al does not expressly teach a separator, wherein the electrolyte layer is provided between the electrode and the separator; wherein the electrolyte layer is a gel electrolyte and includes a polymer compound and an electrolytic solution (claims 1 and 4).
Take et al discloses a gel electrolyte (electrolyte layer) that is supported by a porous separator membrane (separator), wherein the gel electrolyte is provided between an electrode and the porous separator membrane, wherein the gel electrolyte 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwamura/Heusser-Nieweg/Hara battery to include a separator, wherein the electrolyte layer is provided between the electrode and the separator; wherein the electrolyte layer is a gel electrolyte and includes a polymer compound and an electrolytic solution in order to obtain a secondary battery that is excellent, has reduced deposits on the surface of the negative electrode, has high charge/discharge efficiency, has little deterioration in capacity even after repeated charging/discharging, and suppresses deterioration in rate characteristics ([0034]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 6210835) in view of Heusser-Nieweg et al (US 2012/0189917), Hara et al (US 2002/0015885), and Take et al (JP 2008-300300 A).
Regarding claims 11 and 12, Arai et al discloses an electric car comprising: an inverter (conversion section) configured to convert electric power supplied from lithium secondary batteries into drive power, a motor (drive section) configured to operate according to the drive power, and a microcomputer (control section) configured to control operation of the lithium secondary batteries; and a power storage system comprising: lithium secondary batteries; air conditioner and electric water-heating systems (electric devices) configured to be supplied with electric power from the lithium secondary batteries; and a microcomputer (control section) configured to control 
However, Arai et al does not expressly teach a secondary battery that includes an electrode including an active material layer; and an electrolyte layer provided on the active material layer, the electrolyte layer comprising one or more circular vestige regions that are observed by surface observation of the electrolyte layer on a basis of a microscope, wherein an average diameter of the circular vestige regions is equal to or less than about 1.3 millimeters (claims 11 and 12).
Heusser-Nieweg et al discloses a lithium ion battery comprising: a positively charged electrode (cathode) including a cathode active material layer; and a separator (electrolyte layer) provided on the cathode active material layer; wherein the separator comprises pores “43” (circular vestige regions) on the surface of the separator that are of essentially cylindrical form, wherein the pores “43” have a diameter of between 0.01 pm and 10 pm (less than 1.3 mm); wherein the pores are clearly visible in the separator under a microscope ([0013]-[0017],[0019], [0022],[0055],[0058] and Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Arai electric car to include a secondary battery that includes an electrode including an active material layer; and an electrolyte layer provided on the active material layer, the electrolyte layer comprising one or more circular vestige regions that are observed by surface observation of the electrolyte layer on a basis of a microscope, wherein an average diameter of the circular vestige regions is equal to or less than about 1.3 millimeters in order to utilize a battery that has improved electrical properties ([0020]).

Hara et al discloses an element cell (secondary battery) comprising: a positive electrode (cathode) including a positive electrode active material layer; wherein the density (area density) of the positive electrode active material layer is 40 mg/cm2 ([0032,[0036],[0058]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Arai/Heusser-Nieweg battery to include an area density of the cathode active material layer that is 40 milligrams per square centimeter in order to utilize a cathode active material layer that provides improved cell performance and to provide a battery with superior volume upkeep ratio that was free from gas evolution.   In addition, the substitution of one known cathode active material layer for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
However, Arai et al as modified by Heusser-Nieweg et al and Hara et al does not expressly teach a separator, wherein the electrolyte layer is provided between the electrode and the separator; wherein the electrolyte layer is a gel electrolyte and includes a polymer compound and an electrolytic solution (claims 1 and 4).
Take et al discloses a gel electrolyte (electrolyte layer) that is supported by a porous separator membrane (separator), wherein the gel electrolyte is provided between an electrode and the porous separator membrane, wherein the gel electrolyte 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Arai/Heusser-Nieweg/Hara battery to include a separator, wherein the electrolyte layer is provided between the electrode and the separator; wherein the electrolyte layer is a gel electrolyte and includes a polymer compound and an electrolytic solution in order to obtain a secondary battery that is excellent, has reduced deposits on the surface of the negative electrode, has high charge/discharge efficiency, has little deterioration in capacity even after repeated charging/discharging, and suppresses deterioration in rate characteristics ([0034]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al (US 5626979) in view of Heusser-Nieweg et al (US 2012/0189917), Hara et al (US 2002/0015885), and Take et al (JP 2008-300300 A).
Regarding claim 14, Mitsui et al discloses an electronic equipment (electronic apparatus) comprising: rechargeable cells "1" (secondary battery) as an electric power supply source (col. 1, lines 23-32).
However, Mitsui et al does not expressly teach a secondary battery that includes an electrode including an active material layer; and an electrolyte layer provided on the active material layer, the electrolyte layer comprising one or more circular vestige regions that are observed by surface observation of the electrolyte layer on a basis of a microscope, wherein an average diameter of the circular vestige regions is equal to or less than about 1.3 millimeters (claim 14).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mitsui electronic equipment to include a secondary battery that includes an electrode including an active material layer; and an electrolyte layer provided on the active material layer, the electrolyte layer comprising one or more circular vestige regions that are observed by surface observation of the electrolyte layer on a basis of a microscope, wherein an average diameter of the circular vestige regions is equal to or less than about 1.3 millimeters in order to utilize a battery that has improved electrical properties and comprises a separator that facilitates production of the battery ([0020]).
However, Mitsui et al as modified by Heusser-Nieweg et al does not expressly teach an area density of the active material layer that is equal to or larger than about 40 milligrams per square centimeter (claim 14).
Hara et al discloses an element cell (secondary battery) comprising: a positive electrode (cathode) including a positive electrode active material layer; wherein the density (area density) of the positive electrode active material layer is 40 mg/cm2 (para. [0032,[0036], [0058]-[0061]).

However, Mitsui et al as modified by Heusser-Nieweg et al and Hara et al does not expressly teach a separator, wherein the electrolyte layer is provided between the electrode and the separator; wherein the electrolyte layer is a gel electrolyte and includes a polymer compound and an electrolytic solution (claims 1 and 4).
Take et al discloses a gel electrolyte (electrolyte layer) that is supported by a porous separator membrane (separator), wherein the gel electrolyte is provided between an electrode and the porous separator membrane, wherein the gel electrolyte includes a solid polymer substance (polymer compound) and a non-aqueous solvent and an electrolyte salt dissolved therein (electrolytic solution) ([0027],[0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mitsui/Heusser-Nieweg/Hara battery to include a separator, wherein the electrolyte layer is provided between the electrode and the separator; wherein the electrolyte layer is a gel electrolyte and includes a polymer compound and an electrolytic solution in order to obtain a secondary battery that is excellent, has reduced deposits on the surface of the negative electrode, has high .

Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. 
The Applicant argues that “Heusser-Nieweg, Hara, and Take fail to describe the circular vestige regions that are present on a surface of the electrolyte layer, and thus further fail to define a relationship between the average diameter of the circular vestige regions present on the surface of the electrolyte layer and the area density of the active material layer”.
In response, as shown in Fig. 5 and described in para. [0055] of Heusser-Nieweg, “The pores 43 (circular vestige regions) are thus actual ion channels which are clearly visible in the separator (electrolyte layer) under a microscope”.  So, even if the pores are inside the separator, they would still be observed on the surface of the separator under a microscope.  In addition, Hara et al discloses a density (area density) of the positive electrode active material layer is 40 mg/cm2.  So, one of ordinary skill in the art at the time the invention would have modified the Heusser-Nieweg battery to include an area density of the cathode active material layer that is 40 milligrams per square centimeter in order to utilize a cathode active material layer that provides improved cell performance and to provide a battery with superior volume upkeep ratio that was free from gas evolution.  Since Heusser-Nieweg modified by Hara teaches the same area density of the active material layer and the same circular vestige regions as .   


Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. C./
Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729